 


110 HR 451 IH: Next Generation Hispanic-Serving Institutions Act
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 451 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Hinojosa (for himself, Mr. Gutierrez, Mr. Holt, Mr. Grijalva, Mr. Ortiz, Mr. Fortuño, Mr. Schiff, Mr. Scott of Virginia, Mrs. Davis of California, Mr. Hare, Mr. Cuellar, Mr. Reyes, Mr. Gonzalez, Mr. Davis of Illinois, Mr. Serrano, Mr. Pastor, Mrs. Capps, Mrs. Napolitano, Mr. Baca, Mr. Sires, Mr. Costa, Ms. Linda T. Sánchez of California, Mr. Becerra, Ms. Roybal-Allard, Ms. Solis, Mr. Cardoza, Ms. Velázquez, Mr. Rodriguez, and Ms. Loretta Sanchez of California) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To expand and enhance post-baccalaureate opportunities at Hispanic-Serving Institutions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Next Generation Hispanic-Serving Institutions Act. 
2.Postbaccalaureate opportunities for Hispanic Americans 
(a)Establishment of programTitle V of the Higher Education Act is amended— 
(1)by redesignating part B as part C; 
(2)by redesignating section 511 through 518 as sections 521 through 528, respectively; and 
(3)inserting after section 505 (20 U.S.C. 1101d) the following new part: 
 
BPromoting postbaccalaureate opportunities for Hispanic Americans 
511.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)According to the United States Census, by the year 2050 one in four Americans will be of Hispanic origin. 
(2)Despite the dramatic increase in the Hispanic population in the United States, the National Center for Education Statistics reported that in 1999, Hispanics accounted for only 4 percent of the master’s degrees, 3 percent of the doctor’s degrees, and 5 percent of first-professional degrees awarded in the United States. 
(3)Although Hispanics constitute 10 percent of the college enrollment in the United States, they comprise only 3 percent of instructional faculty in colleges and universities. 
(4)The future capacity for research and advanced study in the United States will require increasing the number of Hispanics pursuing postbaccalaureate studies. 
(5)Hispanic-serving institutions are leading the nation in increasing the number of Hispanics attaining graduate and professional degrees. 
(6)Among Hispanics who received master’s degrees in 1999–2000, 25 percent earned them at Hispanic-serving institutions. 
(7)Between 1991 and 2000, the number of Hispanic students earning master’s degrees at Hispanic-serving institutions grew 136 percent, the number receiving doctor’s degrees grew by 85 percent, and the number earning first-professional degrees grew by 47 percent. 
(8)It is in the National interest to expand the capacity of Hispanic-serving institutions to offer graduate and professional degree programs. 
(b)PurposesThe purposes of this part are— 
(1)to expand postbaccalaureate educational opportunities for, and improve the academic attainment of, Hispanic students; and 
(2)to expand and enhance the postbaccalaureate academic offerings, program quality, that are educating the majority of Hispanic college students and helping large numbers of Hispanic students and other low-income individuals complete postsecondary degrees. 
512.Program authority and eligibility 
(a)Program authorizedSubject to the availability of funds appropriated to carry out this part, the Secretary shall award competitive grants to Hispanic-serving institutions that offer postbaccalaureate certifications or degrees. 
(b)EligibilityFor the purposes of this part, an eligible institution means an institution of higher education that— 
(1)is an eligible institution under section 502; and 
(2)offers a postbaccalaureate certificate or degree granting program. 
513.Authorized activitiesGrants awarded under this part shall be used for one or more of the following activities: 
(1)Purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes. 
(2)Construction, maintenance, renovation, and improvement in classroom, library, laboratory, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services. 
(3)Purchase of library books, periodicals, technical and other scientific journals, microfilm, microfiche, and other educational materials, including telecommunications program materials. 
(4)Support for needy postbaccalaureate students including outreach, academic support services, mentoring, scholarships, fellowships, and other financial assistance to permit the enrollment of such students in postbaccalaureate certificate and degree granting programs. 
(5)Support of faculty exchanges, faculty development, faculty research, curriculum development, and academic instruction. 
(6)Creating or improving facilities for Internet or other distance learning academic instruction capabilities, including purchase or rental of telecommunications technology equipment or services. 
(7)Collaboration with other institutions of higher education to expand postbaccalaureate certificate and degree offerings. 
(8)Other activities proposed in the application submitted pursuant to section 514 that— 
(A)contribute to carrying out the purposes of this part; and 
(B)are approved by the Secretary as part of the review and acceptance of such application. 
514.Application and duration 
(a)ApplicationAny eligible institution may apply for a grant under this part by submitting an application to the Secretary at such time and in such manner as determined by the Secretary. Such application shall demonstrate how the grant funds will be used to improve postbaccalaureate education opportunities for Hispanic and low-income students and will lead to greater financial independence. 
(b)DurationGrants under this part shall be awarded for a period not to exceed 5 years. 
(c)LimitationThe Secretary shall not award more than 1 grant under this part in any fiscal year to any Hispanic-serving institution.. 
(b)Cooperative arrangementsSection 524 of such Act (as redesignated by subsection (a)(2)) (20 U.S.C. 1103c) is amended by inserting and section 513 after section 503. 
(c)Authorization of appropriationsSubsection (a) of section 528 of such Act (as redesignated by subsection (a)(2)) (20 U.S.C. 1103g) is amended to read as follows: 
 
(a)Authorizations 
(1)Part AThere are authorized to be appropriated to carry out part A of this title $175,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 4 succeeding fiscal years. 
(2)Part BThere are authorized to be appropriated to carry out part B of this title $125,000,000 for fiscal year 2008 and such sums as may be necessary for each of the 4 succeeding fiscal years.. 
 
